202 S.W.3d 32 (2006)
BRIAN E. CRAIG, Movant,
v.
STATE OF MISSOURI, Respondent.
No. ED 87229.
Missouri Court of Appeals, Eastern District, Division Three.
September 19, 2006.
Matthew Michael Ward, Columbia, MO, for Appellant
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for Respondent.
Before Clifford H. Ahrens, P.J., and Mary K. Hoff, J., and Nannette A. Baker, J.

ORDER
PER CURIAM
Brian E. Craig (Movant) appeals from the motion court's Findings of Fact, Conclusions of Law, and Judgment (judgment) denying his Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence pursuant to Rule 24.035. In summary, the motion court concluded there was a factual basis supporting Movant's plea of guilty to one charge of child molestation in the first degree in violation of Section 566.067 RSMo 2000.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact and conclusions that are not clearly erroneous. Rule 84.16(b)(2); Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).